 1
                                                                JS-6
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11   XIAOYE BAI,                            )   No. CV 18-06486-ODW (JDE)
                                            )
12                                          )
                        Petitioner,         )   JUDGMENT
13                                          )
                   v.                       )
14                                          )
     WARDEN OF ELY STATE                    )
     PRISON, et al.,                        )
15                                          )
                                            )
16                      Respondents.        )
                                            )
17                                          )
18
19         Pursuant to the Order Accepting Findings and Recommendation of the
20   United States Magistrate Judge,
21
           IT IS ADJUDGED that this action is dismissed without prejudice for
22
     Petitioner’s failure to exhaust state remedies.
23
24
             March 28, 2019
     Dated: _________________
25
26                                               ______________________________
                                                 JESUS G. BERNAL
27                                               United States District Judge
28
